Case 8:20-cv-01387-TJM-ATB Document 4 Filed 11/13/20 Page 1 of 4

RETURN OF SERVICE

State of Florida County:of WESTERN: : District: Court
Gase Number: 8:20-CV-1387 (TJM/ATB)

Plaintiff
SAIM SARWAR

For: TRISTAN W. GILLESPIE.
TROMAS BBACON, PA,

Received by.Caplan, Caplan & Caplan Process Servers on the 14th day of Noveriber, 2020 at 8:49 am to be. spived on. LAKE
PLACID HOTEL PARTNERS LLG, 850 RIDGE LAKE BLVD, Set pee: "TN 38120. Che BOS Ff prbeet
do hereby affirm thaton the {OQ day of ¢¥iVah 20% att 22. Am. executed service by delivering a true Copy af
the SUMMONS IN CIVIL ACTION AND COMPLAINT in accordance with state statutes iri the mannef rriarked below:

() PUBLIC AGENCY: By serving __ a as. —— Served tie
within-named agency by delivering a true ‘copy.cf pleadings and ‘eae said person of the contents therein, with the date, hour

and intials of'service endorsed thereon by me in complance with State fe
ASGORPORATE SERVICE/LLC: By serving PA AY

By ad a fF Deve fy "Served
fead

the within-named person by delivering a true copy of pleadings and informedsaid person of the contents therein, with the data,
hour'and intials of service endorsed thereon by me in compliance with State Statutes,

{) CORPORATE REGISTERED AGENT:By ‘serving

     
       

E 88: Sy
Served the within-natned person by delivering a true copy of pleadings and wfonvied said:parson of the conients therein.wih the

date, hour and intals of service endorsed thereon by me in compliance with State Statutes,

() CORPORATE REGISTERED AGENT EMPLOYEE :By serving __Bs .
; . Served the named person by delivering a true copy of pleadings ‘and informed person of the

. santants therein,with the date, hour and intiats bf Service endorsed thereoh by me in compliance with F.S..48.064 Siayand FS.
48,091 as the registered agent failed ta comply by not being available for.servica between the hotits of 40 am and“{2 pm:-

()} CORPORATE SUBSTITUTE:By serving _ oe 8, Served the named
person at.a residence by delivering a true copy of pleadirigs and itiformed person of the contents therein, with the date;:hour and
intiais of service endorsed thereon by me in compliance with FS. 48.081(3)t) and 48:031(1)a)}.as the registered agent failed 4o
comply by not being available for service between the hours of 10. ani. andi2pm

 

() NON SERVICE: Fer the ressondetailed jt the Coffiivierits below,

ra oy FE .
comments: 7 go 770 ~~ mgda-C pce cng)

 

 
Case 8:20-cv-01387-TJM-ATB Document 4 Filed 11/13/20 Page 2 of 4

 

Linder penalties of perjury, | déclare that | have'read the fereqoing A Affidavit of Service / Return af Sérvice and that the facts
stated in-f are true. | certify that | have:no’ interest ih-the above'action, am of legal age and service was madé withii this state
by art officer authorized to serve pricess where the person was served.

 

PROCESS SERVER #
Appointed in accordance with Slate Statutes

12555 Orange Drive
Silite 106

Davie, FL 33330
(308) 374-3426

Our Job Serial Number! 2020034285
Ref; 4243
Case 8: 20- -CV- 01387- TJM- LATB Document 4 Filed 11/13/20 han kei 3 of 4

 

PROOF o soavice -
utiles vequired by Fé. R. Civ. P: 4 @)

 

 

 

of a | “90 at - Sj or

 

te _

0 Tie summons at thon orice or ua plac fade wih tam) .
. — a _,a:person.of suitéble ags'and’discretion who resides there,
On, (date) a ; and ingiled s copy to te individual's Tast known address; or

 

 

I served th summons ome fi, Brard er Birkhead, VP: wh is

Hotel Part

61 wtarned te sumenone wnexsecte!heeanee 7 sor

 

 

 

CF Other (spect):

Myfeesare$ for travel and $_ for services, faratotlof$ 0,00 .

 

 

UR bes Lnilece pe PS Seta

Printed name and title

AIAN Peel ot 08S”
SHA. a Lae 2903

 

Poe %

Additional information regarding attempted, service, etc::

 
Case 8: 20- -CV- 01387- TJM- -ATB . aes 4 Filed 11/13/20 ines 4 of 4

 

 

 

Pa ederal Rules of Civil Procedure: ones
at name. anid address ane:

   

Frist: Wi. Gillespie, Esq.
 BACE “

‘BAS0-Cotlage Farm Rd.
Johns Creek; GA 30022

 

 

 
